Citation Nr: 0639203	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  04-27 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
type II diabetes mellitus with abdominal pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel

INTRODUCTION

The veteran had active military service from November 1965 to 
November 1967.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, in pertinent part, granted 
service connection for diabetes mellitus, type II, with a 20 
percent disability evaluation, effective September 17, 2001.  
The April 2004 RO decision, in pertinent part, continued a 20 
percent evaluation for diabetes mellitus, type II, with 
abdominal pain.  In an increased rating claim, a claimant is 
presumed to be seeking the maximum amount permitted by law.  
AB v. Brown, 6 Vet. App. 35 (1993).   

In September 2006, the veteran testified in person at a Board 
hearing before the undersigned Veterans Law Judge, sitting in 
St. Petersburg, Florida.  The hearing transcript has been 
associated with the record.

At the September 2006 hearing, the veteran testified that he 
was having vision problems associated with his serviced-
connected diabetes mellitus, type II.  This matter is 
REFERRED to the RO for initial development and consideration.  


FINDINGS OF FACT

1.  The veteran's diabetes mellitus, type II, requires 
insulin and a restricted diet.

2.  The medical evidence of record does not verify that the 
veteran's physical activities have been restricted due to his 
diabetes.


CONCLUSION OF LAW

A rating greater than 20 percent for diabetes mellitus, type 
II, is not warranted.  38 U.S.C.A. §§ 1155, 1160, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.119, 
Diagnostic Code 7913 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, every piece 
of evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating Claim

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  See 38 U.S.C.A. § 1155 (West Supp. 
2005); 38 C.F.R. § 4.1 (2006).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  See 38 
C.F.R. § 4.7 (2006).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2006).  Consideration of the whole-
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  See 38 C.F.R. § 
4.2 (2006); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  

This appeal is from the initial rating assigned to the 
veteran's headache disability upon awarding service 
connection.  Accordingly, the entire body of evidence is for 
equal consideration.  Consistent with the facts found, the 
ratings may be higher or lower for segments of the time under 
review on appeal, i.e., the ratings may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14.  A claimant may 
not be compensated twice for the same symptomatology as "such 
a result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This 
would result in pyramiding, contrary to the provisions of 38 
C.F.R. § 4.14.  However, if a veteran has separate and 
distinct manifestations attributable to the same injury, they 
should be compensated under different diagnostic codes.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 
Vet. App. 225, 230 (1993).


Diabetes mellitus type II

The veteran is seeking an increased disability rating for his 
service-connected condition, which is currently evaluated as 
20 percent disabling.  He essentially contends that the 
symptomatology associated with diabetes mellitus, type II, is 
more severe than is contemplated by the currently assigned 
rating.  

Diagnostic Code 7913 provides for ratings based on diabetes 
mellitus.  Diabetes that requires insulin and a restricted 
diet or oral hypoglycemic agents and restricted diet warrants 
a 20 percent evaluation.  A 40 percent rating is warranted 
for diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities.  A 60 percent disability rating 
requires insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two complications that would not 
be compensable if separately rated.  A 100 percent disability 
rating requires more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913. 

Note 1 of DC 7913 specifically provides that compensable 
complications of diabetes will be rated separately (unless 
they are part of the criteria used to support a 100 percent 
rating), and that "[n]oncompensable complications are 
considered part of the diabetic process under diagnostic code 
7913."  38 C.F.R. § 4.119. 

Following a review of the extensive medical evidence in this 
case, and the applicable laws and regulations, it is the 
Board's conclusion that the evidence of record does not 
support a disability rating in excess of 20 percent since 
September 17, 2001.  The Board finds that the medical 
evidence of record fails to reveal that the veteran's 
activities have been restricted as a result of medical advice 
to warrant a 40 percent rating.  

The veteran's private medical records reveal that the veteran 
was diagnosed with diabetes mellitus, type II, at some point 
in 1996.  Although the veteran's private outpatient medical 
records and VA medical records reveal that the veteran's 
condition has gradually worsened overtime, the Board finds 
that the veteran's condition has been exacerbated by his 
failure to adequately comply with the medical directives from 
medical providers for the treatment of his diabetes mellitus.  

Private outpatient treatment records in 2001 indicate that 
the veteran was experiencing increased symptomatology due to 
his diabetes mellitus.  An August 2001 medical treatment 
record by Dr. Eaton indicated that the veteran was 
experiencing diffuse pain throughout the abdominal area.  The 
treatment note indicated that the veteran had no history of 
hypoglycemia.  While the outpatient treatment note by Dr. 
Eaton dated September 2001 indicated that the veteran's 
diabetes was poorly controlled, a November 2001 treatment 
report indicated improvement with Dr. Eaton reporting lower 
blood sugar levels.  The November 2001 treatment note 
indicated that Dr. Eaton directed the patient to increase 
glucophage to 1,500 mg once a day.  

Although private medical treatment records from 2002 reveal 
that the veteran's condition was worsening, the medical 
records also reveal that he was not adequately monitoring his 
blood sugar levels.  A private medical examination in April 
2002 by Dr. Edginton indicated that the veteran sought 
medical treatment for abdominal pain that he had purportedly 
experienced over four days.  The examination indicated that 
the veteran was not controlling his diabetes well enough 
according to lab results.  A private medical record by Dr. 
Montoya dated September 2002 indicated that the veteran was 
taking glucotrol and lipitor once daily.  A November 2002 
medical treatment note by Dr. Eaton indicated that the 
veteran's blood sugar was not being checked as instructed.

In a statement dated October 2003 in support of the veteran's 
claim, Dr. Pamittan opined that the veteran's chronic pain in 
his anterior abdominal wall is correlated to his diabetes 
mellitus.  The VA outpatient treatment note dated October 
2003 indicated that the veteran had been on a strict diet, 
that he had resumed taking a double dose of glipizide, and 
indicated that he had begun walking.  The note also indicated 
that the veteran was having trouble feeling his hands and 
experiencing radicular discomfort in the lower abdomen.  
While it is unclear from this treatment note whether the 
veteran's diet was medically prescribed or self imposed, it 
is clear that no restrictions were imposed on his daily 
activities.  In fact, the October 2003 treatment note 
indicated that the veteran had started exercising.

The veteran underwent a VA compensation and pension 
examination in November 2003.  The VA medical examination 
report indicated that the veteran's condition had worsened 
over time.  The examiner noted that after the veteran was 
diagnosed with diabetes mellitus, the veteran was placed on 
glucophage.  The examiner also noted that over the course of 
the veteran's treatment diet was not emphasized.  The 
examiner explained that the veteran was placed on glipizide, 
after he had had some problems with glucophage.  The examiner 
then summarized the veteran's condition over the last year.  
The examiner explained: "He noticed that within the last 
year, his toes and fingers have developed paresthesia 
characterized by numbness, shooting sensations, cold water 
sensations, and this occurs in the fingers and in the toes.  
Also, he has become completely impotent during this period of 
time."

The examiner diagnosed the veteran as having diabetes 
mellitus with peripheral neuropathy involving his upper and 
lower extremities, and impotence related to the neuropathy.  
The examiner found that it is as likely as not that this is 
all related to the diabetes mellitus.  The examiner noted 
that the veteran's blood glucose level was at 193.  The 
examiner did not indicate that the veteran was taking 
insulin, that he was on a restricted diet, or that his 
activities were limited at this time.  Despite the fact that 
the veteran complained of constant pain in various parts of 
the abdomen at the November 2003 examination, the examiner 
indicated that the abdomen was pendulous and no abnormalities 
felt.  The examiner also noted that no pain was elicited in 
the abdominal area during the examination. 

VA medical treatment records dated 2004 indicate that the 
veteran started taking insulin to control his blood sugar; 
however, 2004 VA medical treatment records failed to reveal 
that the veteran's activities were restricted in order to 
control his blood sugar.  In addition, the veteran's reported 
abdominal pains were not objectively shown in VA medical 
treatment records.    

The VA outpatient treatment note dated February 2004 
indicated that the veteran met with a nutrition consultant 
about meal planning for diabetes mellitus.  The Board notes 
that it is unclear from this note whether the veteran was 
given a medically restricted diet or just recommendations.  A 
VA outpatient treatment record dated May 19, 2004, indicated 
that the veteran was placed on insulin in May 2004.  The note 
indicated: "Taking 15 units 70/30 in the AM (10.5 units NPH 
plus 4.5 units regular)."  This is the first indication in 
the record that the veteran was prescribed insulin.  

While VA medical outpatient treatment records from 2005 
indicate that the veteran had recurrent episodes of 
symptomatic hyperglycemia and visual problems, such problems 
may have been caused because the veteran was failing to 
properly treat his diabetes mellitus.  The January 2005 
outpatient treatment note indicated that the veteran was 
experiencing visual problems-spots in front of the eyes.  The 
February 2005 treatment note indicated that the veteran had 
episodic hypoglycemia. The examiner explained that the 
veteran's diabetes was moderately to severely out of control.  
The June 2005 VA treatment note indicated that the veteran 
told the examiner that his blood sugar level was higher than 
it used to be.  The examiner noted that the veteran was 
depressed for a long time and that he had been neglecting his 
diabetes care.  

The November 2005 VA compensation and pension examination 
revealed that the veteran was insulin dependent; however, the 
examiner did not indicate whether the veteran was on a 
medically prescribed diet or whether his activities needed to 
be restricted due to his service-connected condition.  In 
addition, the examiner failed to report any abdominal 
abnormalities associated with his service-connected 
condition.  The examiner also noted that the veteran had been 
experiencing visual problems over the last couple months.   

The private medical consultation note dated April 2006 by Dr. 
Hotchkiss indicates that the veteran had elevated blood sugar 
levels because he was noncompliant with his oral 
hypoglycemics.  The veteran had come in for a consultation 
after experiencing chest pain, nausea, and neuropathy acting 
up his left elbow.  The Board notes that the urinalysis 
conducted in conjunction with the examination did not reveal 
ketones which are common with untreated and out-of-control 
diabetes mellitus.  Dr. Hotchkiss noted: "We will plan to 
resume his oral hypoglycemics."  

After reviewing the April 2006 medical consultation note and 
all of the medical evidence of record, the Board notes that 
there is a pattern that is consistent throughout the 
veteran's medical records.  The severity of the 
symptomatology associated with the veteran's service-
connected condition is exacerbated by his failure to properly 
treat his diabetes mellitus by not taking his oral 
hypoglycemics and other medicines and by his failure to 
maintain a proper diet and exercise regimen.      

In light of the fact that the symptomatology associated with 
the veteran's condition is exacerbated by his failure to 
properly treat his diabetes mellitus and the fact that his 
everyday activities have not been limited due to his service-
connected condition, the Board concludes that the medical 
evidence unequivocally supports the veteran's current rating 
of 20 percent.  Although his condition requires daily insulin 
and seems to require a restrictive diet, his activities have 
not been limited due to his diabetes mellitus.  Accordingly, 
a 40 percent disability rating is not warranted because while 
the veteran's type II diabetes mellitus requires insulin and 
a restricted diet, there has been no regulation of activities 
by a medical provider due to his service-connected condition.  
In fact, the medical evidence of record indicates that the 
veteran's medical providers have actually encouraged the 
veteran to engage in physical activities such as exercise.  

In addition, a 60 or 100 percent disability rating is also 
not warranted because the veteran's activities have not been 
restricted because of his service-connected condition and 
because the hypoglycemic reactions that the veteran 
experienced which required medical treatment were 
attributable to his own negligence in failing to take his 
insulin and oral medications and not because of the worsening 
of his condition.  The Board notes that a 60 percent 
disability rating requires insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two complications 
that would not be compensable if separately rated, and a 100 
percent disability rating requires more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  Without evidence of medical regulation of the 
veteran's activities and evidence of hypoglycemic reactions 
that were not due to his own negligence in caring for his 
disability, a 60 percent or 100 percent rating is also not 
warranted.    

The Board notes that while the veteran characterizes a few 
medical treatment records that indicate that the veteran 
should use precaution when going out in the sun as a 
restriction of his activities due to his service-connected 
condition, the Board finds that these notes were more or less 
a warning to the veteran about the dangers of skin cancer due 
to sun exposure and were not actually a medical restriction 
on his activities.  Although a private medical treatment note 
dated January 2006 by Dr. Pamittan did refer to the fact that 
the veteran experienced dizziness due to being out in the 
sun, the note in question attributed the veteran's dizziness 
to the medications he was taking at that time.  The note did 
not indicate that the veteran's activities should be limited 
due to his service connected condition.  As stated above, the 
medical evidence of record is devoid of evidence that the 
veteran's activities were ever limited in an effort to lower 
his blood sugar due to his type II diabetes mellitus.  
Consequently, the veteran's assertions are without merit. 

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced.  See, e.g., Layno v. 
Brown,  6 Vet. App. 465 (1994).  He is not, however, 
competent to diagnose any medical disorder or to render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight 
and credibility, which are factual determinations going to 
the probative value of the evidence).  The veteran's claims 
of regulation of activities are not within his lay 
competence.  To satisfy the ratings criteria, a physician 
must prescribe or order limited activities based on the 
veteran's diabetes.  Without medical evidence that the 
veteran was prescribed or ordered by a physician to limit his 
activities due to type II diabetes mellitus, his claim must 
fail. 

Full consideration of diabetes mellitus requires an inquiry 
into possible complications.  As mentioned above, 
noncompensable complications will be considered part of the 
diabetic process and adequately compensated by the veteran's 
rating for diabetes mellitus.  The Board notes that abdominal 
pain has been rated as a noncompensable complication due to 
the veteran's service-connected condition.  In order to 
warrant a separate compensable evaluation, the veteran's 
condition must cause symptomatology demonstrating pertinent 
pathology or a more debilitating condition.  

Although the medical evidence of record reveals that the 
veteran has had subjective complaints of abdominal pain, the 
November 2003 and 2005 VA examinations failed to reveal 
objective medical evidence verifying the fact that the 
veteran experiences abdominal pain.  The November 2003 VA 
medical examination report indicated that the veteran 
reported constant pain in the abdomen that will occasionally 
double him over; however, the examiner indicated that he was 
unable to "elicit any of his pain during the examination."  
The November 2005 medical examination report also failed to 
indicate that the veteran was experiencing abdominal pain.  
While the medical treatment records dated April 2006 indicate 
that the veteran was admitted to Charlotte Regional Medical 
Center because of vomiting, chest pain, and abdominal pain, 
the April 29, 2006, examination report failed to reveal pain 
upon examination.  Even if for the sake of argument the Board 
would concede that the veteran experiences abdominal pain, 
the veteran's pain would not warrant a separate rating.  No 
diagnostic codes provide a rating simply for abdominal pain, 
and there is no evidence of any functional limitation 
attributable to the purported abdominal pain.  Accordingly, a 
separate rating for abdominal pain is not warranted at this 
time.

The Board notes that the issue of vision problems associated 
with the veteran's service-connected diabetes mellitus, type 
II, has been referred to the RO for additional action as 
deemed appropriate.  The veteran does currently receive four 
separate 10 percent ratings for peripheral neuropathy of the 
upper and lower extremities, as well as special monthly 
compensation due to erectile dysfunction.     

As the Board finds that the veteran's rating does not warrant 
an increase, no staged ratings under the rule of Fenderson, 
supra, are warranted. 

In sum, the weight of the evidence demonstrates that the 
veteran's service connected disability warrants no more than 
a 20 percent rating.  As the preponderance of the evidence is 
against the claim for an increased rating, the "benefit-of- 
the-doubt" rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 50 (1990).

Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to initial adjudication of the veteran's claim, the 
September 2002 letter fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
2002 letter did not specifically tell the claimant to provide 
any relevant evidence in his possession.  Nevertheless, as a 
practical matter, the Board finds that he has been notified 
of the need to provide such evidence, for the following 
reasons.  The September 2002 letter informed the veteran that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  The September 2002 letter advised the 
veteran that VA will make reasonable efforts to help him to 
obtain the evidence necessary to support his claim.  The 2002 
letter advised the veteran that VA will help him to get such 
things as medical records, employment records, or records 
from other Federal agencies; however, the veteran was advised 
that he must give VA enough information about these records 
so that VA can request them from the person or agency that 
has them.  In addition, the September 2002 letter told the 
veteran that it was still his responsibility to make sure 
these records are received by VA.  Moreover, there is no 
allegation from the claimant that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
the claim.  

While the September 2002 letter did not advise the veteran 
what evidence is needed to substantiate an increased rating 
claim, such notice has been held to be unnecessary.  The U.S. 
Court of Appeals for Veterans Claims (Court) recently held 
that "the statutory scheme contemplates that once a decision 
awarding service connection, a disability rating, and an 
effective date has been made, § 5103(a) notice has served its 
purpose, and its application is no longer required because 
the claim has already been substantiated."  Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the 
veteran's claim was granted, a disability rating and 
effective date assigned, in a June 2003 RO decision.  VA's 
duty to notify under 38 U.S.C.A. § 5103(a) is discharged.  
See Sutton v. Nicholson, No 01-1332 (U.S. Vet. App. September 
20, 2006).  In addition, since the RO assigned the 20 percent 
disability rating at issue here for the veteran's service-
connected disability, and the Board has concluded that the 
preponderance of evidence is against assigning a higher 
rating, there is no question as to an effective date to be 
assigned, and no further notice is needed.  Dingess, supra.   

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records, VA medical 
treatment records, and private medical records have been 
obtained, to the extent requested and available.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  While the veteran's 
representative, in the August 2006 Statement of Accredited 
Representation in Appealed Case, argues that not all the 
veteran's records from the Fort Myers VAOPC are currently of 
record, the Board notes that the veteran provided the Board 
with copies of his records from the Fort Myers VAOPC from 
March 2003 to July 2004 in September 2006 in conjunction with 
letter requesting waiver of local consideration of the 
evidence.  In addition, the veteran's claims file contains 
the veteran's VA outpatient treatment records from July 2004 
to November 2005.  In light of the fact that the veteran has 
not reported which relevant VA records are not of record at 
this time, the Board finds that the veteran's assertions are 
devoid of merit.      
  
The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on a claim, as defined by law.  
The veteran was accorded VA examinations in November 2003 and 
November 2005.  38 C.F.R. § 3.159(c)(4).  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's service-connected 
disorder since he was last examined.  38 C.F.R. § 3.327(a).  
There are no records suggesting an increase in disability has 
occurred as compared to the prior VA examination findings.  

While the veteran's representative argues, in the August 2006 
Statement of Accredited Representation in Appealed Case, that 
the November 2005 VA examination was lacking in the basic 
information required to properly evaluate the current claim 
on appeal because the criteria for an increased rating was 
ignored by the examiner, the Board finds that any deficiency 
in the November 2005 is rectified because of the extensive 
amount of VA outpatient records which adequately reveal 
whether the criteria for an increased rating have been met.  
In light of the fact that the November 2003 and November 2005 
VA examinations are supported by VA outpatient medical 
records, the Board finds that the VA examinations in 
conjunction with the VA outpatient records are adequate upon 
which to base a decision.  
  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

ORDER

Entitlement to an initial rating in excess of 20 percent for 
type II diabetes mellitus with abdominal pain is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


